Citation Nr: 0712779	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux (GERD) with duodenitis.

2.  Entitlement to an initial compensable rating for contact 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia, which granted 
service connection for GERD and contact dermatitis, and 
assigned noncompensable ratings.  In a February 2004 rating 
decision, an increased initial rating of 10 percent was 
assigned for the veteran's GERD.  The veteran appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

A hearing at the RO before the undersigned was conducted in 
November 2005.  The Board remanded the claim to the RO in 
June 2006 for further development and consideration.  In 
March 2007, following the issuance of the last supplemental 
statement of the case, the veteran submitted additional 
argument and treatment records in support of his appeal.  A 
review of those records reveals, however, that the medical 
evidence is cumulative of evidence previously submitted.  For 
that reason, the case need not be remanded for the RO's 
consideration of the evidence in the first instance.  See 
generally, 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's service-
connected GERD with duodenitis is manifested by recurrent 
epigastric distress with pyrosis, regurgitation, occasional 
substernal arm and shoulder pain, and is productive of 
considerable impairment of health.  There is no evidence of 
duodenal ulcer.

2.  The veteran's contact dermatitis is characterized by 
itching of less than 3 percent of an exposed surface, and 
requires no more than topical therapy for treatment.  The 
evidence does not reveal any scars, crusting, exudation, 
extensive lesions, disfigurement, ulceration, or 
systemic/nervous manifestations.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent for the veteran's service-connected GERD with 
duodenitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2006).

2.  The schedular criteria for an initial 10 percent rating 
for the veteran's service-connected contact dermatitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 
7813 (in effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in August 2001 and July 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in July 2006.  Accordingly, the VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The timing of the notice as required by 38 U.S.C.A. Section 
5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini, supra.  In this 
case, initial notices were provided prior to the appealed AOJ 
decisions in keeping with Pelegrini.  Although notice with 
respect to the veteran's appeal of the downstream issue of 
entitlement to higher initial ratings was not provided until 
July 2006, the holding in Pelegrini indicated that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to 
content-complying notice.  Thus, the timing of the notice 
with respect to that claim does not nullify the rating action 
upon which this appeal is based and the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  As such, the 
notification requirements have been satisfied as to timing as 
well as content.

The VA has complied with the VA's duty to assist by aiding 
the veteran in obtaining evidence, affording him physical 
examinations, obtaining medical opinions as to the etiology 
and severity of disabilities, and by affording him the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran does not appear to 
contend otherwise.  Thus, the VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary.



B.  Factual Background

In August 1997, the veteran requested service connection for 
a stomach condition.

A VA upper gastrointestinal X-ray series conducted in March 
1998 found moderately severe GERD without evidence of hiatal 
hernia.  

The veteran noted that he had chest, shoulder and arm pains 
in April 2001.  He sought emergency room treatment.  While it 
was initially suspected that he had a heart attack, he was 
subsequently informed that it was GERD and he was given new 
medication.  The veteran submitted documents relating to the 
emergency room admission.  

In June 2001, the veteran requested service connection for a 
facial rash.  

A fee basis examination was conducted in October 2002.  The 
veteran reported that he had this skin condition since 1987 
while he was in service, with itching and crusting; that he 
was prescribed corticosteroid creams in the past; and that 
flare-ups occurred once a week and lasted two to three days.  
No evidence of any skin condition was found at examination.  
The diagnosis was contact dermatitis, not active at that 
time.  Regarding the veteran's GERD with duodenitis, the 
examiner noted that he was treated with medication since 
1998, which appeared to have improved the condition.  A VA 
upper gastrointestinal X-ray series found probable mild 
duodenitis, otherwise negative study.  The diagnosis was mild 
duodenitis.  There were no significant findings to suggest 
anemia or malnutrition.  

A December 2002 rating decision granted service connection 
for GERD with duodenitis, and contact dermatitis, and 
assigned noncompensable ratings for each.  

In correspondence received in November 2003, the veteran 
started that he was treated with corticosteroid cream in 
1987, 1990, 1991, and 1994.  

In a February 2004 rating decision, an increased initial 
rating of 10 percent was assigned for the veteran's GERD with 
duodenitis.  
A VA examination was conducted in November 2006.  The veteran 
took daily medication for the GERD with duodenitis.  The 
veteran denied dysphagia (difficulty swallowing).  He 
reported heartburn, excess gas, nausea, rare vomiting, and 
occasional substernal chest pain, and reflux at night.  The 
examiner noted that a January 2006 esophagogastroduodenoscopy 
(EGD) showed Grade 1 esophagitis with hiatal hernia and that 
a repeat EGD in April 2006 was normal.  The veteran stated 
that his skin rash was recurrent.  He noted that he used 
corticosteroid cream until 1996 when he switched to daily use 
of a medicated soap and topical solution.  Skin examination 
found fine papular eruptions on the forehead and hairline.  
There were no pustules or inflammation.  Color photographs 
were taken.  The diagnosis was contact dermatitis.  The 
examiner stated that there was no scarring or disfigurement 
due to the skin condition, and that it covered less than 3 
percent of exposed areas and less than 3 percent of the total 
body.  

C.  Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  

Since the veteran timely appealed the ratings initially 
assigned for his service-connected disabilities, 
consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.  

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  These statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.  His descriptions of his 
symptomatology are consistent with the examination findings 
and diagnoses rendered.  

1.  GERD with Duodenitis

The veteran contends that his service-connected condition 
should be rated more than 10 percent disabling, as the 
symptoms and manifestations of the disability from which he 
suffers have increased in severity.  He notes the he get 
nightly reflux when he sleeps and has excessive gas.  He also 
noted that his having to take leave from work due to this 
condition demonstrates that the condition causes him 
considerable impairment of health.  

Diseases of the digestive system produce a common disability 
picture characterized by varying degrees of distress, anemia, 
and disturbances in nutrition.  38 C.F.R. § 4.113.  
Therefore, ratings under a number of diagnostic codes will 
not be combined.  Instead, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants.  38 C.F.R. § 4.114.

GERD or duodenitis is not listed but can be rated under the 
criteria for hiatal hernia, a closely related disease.  38 
C.F.R. § 4.20.  The next higher rating of 30 percent requires 
persistently recurring gastric distress with dysphagia, 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal, arm, or shoulder pain, productive of a 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The veteran manifests all the symptoms 
for this rating except for dysphagia.  When considered in 
combination with treatment records and examination reports, 
the veteran's testimony is persuasive that his GERD with 
duodenitis has considerably impaired his health.  His 
condition more closely approximates the criteria for the 
higher rating, and a 30 percent rating is warranted.  See 38 
C.F.R. § 4.7.  

A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Diagnostic Code 7346.  
Entitlement to a 60 percent rating is not warranted, as the 
veteran does not demonstrate any of these symptoms or severe 
impairment of health.

As there is no evidence of any ulcer, the criteria for 
evaluating the condition analogous to duodenal ulcer under 
Diagnostic Code 7305 is not for consideration. 

The 30 percent level represents the highest level of 
disability at any time during the appeal period.  See 
Fenderson, supra.

2.  Contact Dermatitis

The veteran contends that his service-connected contact 
dermatitis-should be rated more than 0 percent disabling, as 
the symptoms and manifestations of the disability from which 
he suffers have increased in severity.  He notes that he must 
treat the condition on a daily basis with topical medication, 
and it causes itching.

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, VA intended to apply these regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

According to the rating criteria in effect prior to August 
2002, dermatitis was rated under Diagnostic Code 7806 for 
eczema which provided a zero percent rating for symptoms of 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  Higher ratings under 
Diagnostic Code 7806 required findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2002).

Pursuant to the revised criteria for Diagnostic Code 7806, 
effective from August 30, 2002, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2006).

The veteran's symptomatology more nearly approximates the 
criteria for a 10 percent rating under old rating criteria of 
Diagnostic Code 7806.  The rating schedule provided a 10 
percent rating for symptoms of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
This is a disjunctive "or" set of criteria; only one 
criterion need be present to warrant compensation at the 10 
percent level.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  
Competent medical evidence of record, including a VA skin 
examination report, shows that the veteran currently has 
dermatitis of the forehead, an exposed area, which causes 
itching.  Accordingly, the rating schedule reflects that an 
initial rating of 10 percent is warranted for the veteran's 
contact dermatitis.  

Consideration must be given to entitlement to an even higher 
rating under the new criteria.  As noted above, the veteran's 
service-connected skin condition covers less than 3 percent 
of his exposed and total body surface, and the veteran has 
not taken any nontopical corticosteroids or other 
immunosuppressive drugs for the condition.  Nor does the 
evidence show that the veteran suffers from constant 
exudation, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations that involves an exposed or extensive, 
or an area that covers at least 20 to 40 percent of his body 
or exposed areas, or that requires intermittent systemic 
therapy.  Therefore, the veteran would not be entitled to a 
higher rating under the new criteria.  

The veteran's skin condition can also be rated based on 
scars.  However, the latest examination report specifically 
noted that the veteran had no scarring or disfigurement due 
to his skin condition.  

The 10 percent level represents the highest level of 
disability during the appeal period.  See Fenderson, supra.


ORDER

An initial rating of 30 percent, but no higher, for GERD with 
duodenitis is granted.

An initial rating of 10 percent, but no higher, for contact 
dermatitis is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


